          Case 2:18-cv-02158-KHV Document 439-4 Filed 05/15/20 Page 1 of 2
      Case 2:18-cv-02158-KHV-KGG Document 121 Filed 09/11/18 Page 35 of 38




                               COUNT IV — PUNITIVE DAMAGES


          201.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

and realleged herein.

          202.   At the time of the misconduct alleged in this Complaint, it was certain that catastrophic

harm would result to D.M. if Defendants did not follow the required standard of care.

          203.   Although Defendants were acutely aware of the catastrophic consequences of their

failures and certainty that the failures would result in permanent harm to D.M, Defendants still failed

to conduct a neurological examination, failed to establish a differential diagnoses, failed to administer

a CT scan of D.M.'s head, failed to monitor D.M., failed to timely assess and treat D.M., and failed

to provide health care within the accepted standard of care.

          204.   Defendant Wesley willfully and wantonly failed to follow its own policies and

procedures for the essential screening of abnormal neurological presentations in its emergency room.

          205.   Defendant Wesley authorized the use of mid-level practitioners to treat and evaluate

patients who present to its emergency room.

          206.   By failing to chart or note D.M.'s full presentation and history, Defendants

intentionally attempted to conceal the misconduct alleged in this Complaint.

          207.   By refusing to promptly release D.M.'s full medical files to D.M.'s representatives

upon HIPAA compliant requests, Defendants intentionally attempted to conceal the misconduct

alleged in this Complaint.

          208.   Defendants' intentional concealments and wanton failures were financially motivated.

          209.   Defendants put their own interests ahead of D.M.'s physical, cognitive and emotional

health.

          210.   Defendant Grover's attitude toward her profession, her job, her patients, and her

previous adjudication of fraud in connection with her attempt to renew her medical license is an open
{00542027}                                        35                                            ';' DEFENDANT'S
                                                                                                i     EXHIBIT
                                                                                                1     D
       Case 2:18-cv-02158-KHV Document 439-4 Filed 05/15/20 Page 2 of 2
      Case 2:18-cv-02158-KHV-KGG Document 121 Filed 09/11/18 Page 36 of 38




display of and explanation for her wanton and willful failures in harming D.M.

       211.    Defendant Wesley and Defendant Grover's co-workers acted with wanton and willful

disregard for D.M.'s health by ratifying Defendant Grover's treatment of D.M. despite their

awareness of her inadequate approach to patient care.

       212.    Defendant Via Christi willfully and wantonly failed to follow its own policies and

procedures for the essential screening of abnormal neurological presentations in its emergency room.

       213.    Defendant Via Christi authorized the use of mid-level practitioners to treat and

evaluate patients who present to its emergency room.

       214.    Defendant Via Christi, Defendant CEP, and Defendant Daney's co-workers acted with

wanton and willful disregard for D.M.'s health by ratifying Defendant Daney's treatment of D.M.

despite their awareness of her inadequate approach to patient care.

       215.    Defendant Wesley authorized and ratified the conduct of the Wesley health care

providers who caused catastrophic injury to D.M.

       216.   Defendant Via Christi authorized and ratified the conduct of the Via Christi health

care providers who caused catastrophic injury to D.M.

       217.   Defendant CEP authorized and ratified the conduct of Defendant Daney who caused

catastrophic injury to D.M.

       218.   Upon information and belief, Defendants' financial condition is such that they can

withstand substantial punitive damages.

       219.   Defendants' acts and failures were wanton, willful, outrageous or in reckless disregard

for the consequences such that D.M. is entitled to punitive damages in an amount that will punish

Defendants, protect similar patients from like conduct, and deter Defendants and others from like

conduct.

       220.   That in accordance with the Seventh Amendment, a jury be allowed to determine the

{00542027}                                     36
